Exhibit 10.2

 

THIRD AMENDMENT TO TRANSACTION DOCUMENTS

 

This THIRD AMENDMENT TRANSACTION DOCUMENTS (this “Amendment”), is effective as
of April 8, 2017, (the “Execution Date”) by and among Aura Systems, Inc., a
Delaware corporation (the “Company”), and those other persons who have signed
the signature page hereto (the “Signatories”), with reference to that certain
Securities Purchase Agreement dated May 7, 2013 (as amended, the “Purchase
Agreement”) by and among the Company and the Buyers (as that term is defined in
the Purchase Agreement). Capitalized terms not defined herein that are defined
in the Purchase Agreement shall have the meaning ascribed to them in the
Purchase Agreement.

  

WHEREAS, on or about January 30, 2017 the Company and the Signatories entered
into that certain First Amendment Transaction Documents agreement by which the
parties agreed to amend the Transaction Documents, including without limitation,
the Purchase Agreement; and

 

WHEREAS, on or about March 14, 2017 the Company and the Signatories entered into
that certain Second Amendment Transaction Documents agreement by which the
parties agreed to amend the Transaction Documents, including without limitation,
the Purchase Agreement whereby, among other changes, certain deadlines requiring
the Company to file a proxy statement by March 15, 2017 were extended; and

 

WHEREAS, the Company and Signatories desire to further amend the Transaction
Documents, including without limitation, the Purchase Agreement as set forth
herein; and

 

WHEREAS, pursuant to Section 11.11 of the Purchase Agreement, any amendment to
the Transaction Documents including without limitation, the Purchase Agreement
made by an instrument in writing signed by the Company and the Required Buyers
shall be binding on all Buyers and holders of Securities, provided that such
amendment applies to all of the holders of the Securities then outstanding; and

 

WHEREAS, the Signatories hold or have the right to acquire at least seventy-five
percent (75%) of the Conversion Shares and the Warrant Shares on a fully-diluted
basis and therefore constitute the Required Buyers.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements and
covenants hereinafter set forth, and intending to be legally bound, the Company
and the Required Buyers hereby agree that the Transaction Documents are, as of
and at the Execution Date, amended as follows:

 

1.             Amendment to Section 5.6 of Purchase Agreement. Section 5.6 of
the Purchase Agreement is hereby amended to read in its entirety as follows:

 

5.6. Stockholder Meeting. The Company shall provide each stockholder entitled to
vote at a special or annual meeting of stockholders of the Company (the
“Stockholder Meeting”), with a proxy statement, soliciting each such
stockholder’s affirmative vote at the Stockholder Meeting for approval of
resolutions (the “Resolutions”) to (i) to elect a new board of at least five (5)
directors; (ii) to approve an amendment to the Certificate of Incorporation to
effect up to a 1-for-7 reverse stock split of the Common Stock (such reverse
stock split is referred to herein as the “Authorized Reverse Split”) (the
affirmative approval of the Authorized Reverse Split being referred to herein as
the “Stockholder Approval”), and the Company shall use its best efforts to
solicit its stockholders’ approval of the Resolutions.

 



  

 

 

2.             Amendment to Section 1.1 of Amended and Restated Senior
Convertible Note. Section 1.1 of the Amended and Restated Senior Convertible
Note is hereby amended to read in its entirety as follows:

 

1.1. Base Interest Rate. So long as no Event of Default shall have occurred and
be continuing, the Company shall pay interest on the unpaid Principal balance
of, and accrued and unpaid interest on, this Note from the Issuance Date until
the Execution Date at a rate per annum equal to sixteen (16%) percent (the
“Interest Rate”). All accrued and unpaid interest on this Note from the Issuance
Date through the Execution Date shall, on the Execution Date, be added to the
Principal amount of this Note. Commencing upon the Execution Date, and through
the sooner of (i) January 15, 2018 or (ii) the fifth (5th) Business Day
following a Stockholder Meeting (as defined in the Amendment Agreement) (the
“Interest Recommencement Date”) the Interest Rate under this Note shall be
reduced to a rate per annum equal to zero percent (0.00%). Following the
Interest Recommencement Date, the Interest Rate will automatically increase to
five percent (5%) per annum.

 

3.             Amendment to Section 3.2 of Amended and Restated Senior
Convertible Note. Section 3.2 of the Amended and Restated Senior Convertible
Note is hereby amended to read in its entirety as follows:

 

3.2. Required Payment Upon Qualified Financing. No later than five (5) Business
Day following Stockholder Approval (the “Required Payment Date”), the Company
shall remit to Holder payment in the “Cash Payment Amount” set forth opposite
such Holder’s name in Schedule A attached to the Amendment Agreement (the
“Required Cash Payment”) provided however, that if a Qualified Financing has not
occurred prior to the Required Payment Date, such Required Payment Date shall be
automatically extended until five (5) Business Day following the occurrence of a
Qualified Financing. For purposes of this Section 3.2, a “Qualified Financing”
means the receipt by the Company of no less than $4,000,000 in aggregate gross
proceeds from the sale of equity securities (including securities convertible
into equity securities) of the Company in one or a series of related
transactions after the Execution Date. Any Required Cash Payment made hereunder
shall reduce the amount owed under this Note by the amount of such Required Cash
Payment.

 

[signature page to follow]

  



  

 

 

IN WITNESS WHEREOF, the Signatories and the Company have each caused this Third
Amendment Transaction Documents to be duly executed as of the Execution Date set
forth above.

 

COMPANY:

 

AURA SYSTEMS, INC.

 

By: /s/ Melvin Gagerman     Melvin Gagerman     Chief Executive Officer        
SIGNATORIES:           RBC Capital Markets LLC Cust FBO Bruce M. Dresner IRA    
    By: /s/ Bruce M. Dresner     Bruce M. Dresner         Robert T. Lempert    
      By: /s/ Robert T. Lempert     Robert T. Lempert         LPD Investments,
Ltd.         By: /s/ Peter Dalrymple     Peter Dalrymple     G.P.        
Kenmont Capital Partners, L.P.           By: /s/ Donald R. Kendall, Jr.    
Donald R. Kendall, Jr.     Managing Director         Keith Guenther          
By: /s/ Keith Guenther     Keith Guenther  



   

 



 

